Kane, J.,
dissents and votes to affirm in the following memorandum. Kane, J. (dissenting). In my view, the evidence produced at the hearing directed by this court on the question of petitioner’s good faith in seeking to inspect and copy certain minutes, reports, and the membership list of respondent, demonstrates that the within proceeding is a mere continuation of D’Amico’s prior allegations of wrongdoing, which after thorough investigation by appropriate authorities were determined to be unfounded (Matter of De Paula v Memory Gardens, 90 AD2d 886). Accordingly, the information sought is not for a “proper purpose” and the petition should be dismissed (Matter of Tate v Sonotone Corp., 272 App Div 103).